Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1578
                      Lower Tribunal No. F08-39203
                          ________________


                          Yoel Padron-Garcia,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, William Altfield, Judge.

     Yoel Padron-Garcia, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before MILLER, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Williams v. State, 186 So. 3d 989, 993 (Fla. 2016) (finding

that consecutive sentencing is permissible but not mandatory); Witt v. State,

387 So. 2d 922, 931 (Fla. 1980) (holding that a change in the law will not

apply retroactively “unless the change: (a) emanates from [the Florida

Supreme Court] or the United States Supreme Court, (b) is constitutional in

nature, and (c) constitutes a development of fundamental significance”);

Osei v. State, 226 So. 3d 1077, 1078 (Fla. 1st DCA 2017) (applying Witt and

explaining that in cases of statutory interpretation that are “not ‘constitutional

in nature’ . . . Williams does not apply retroactively to cases such as

Appellant’s that were final when Williams was decided”).




                                        2